DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15 of copending Application No. 17273708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by claims of the co-pending application.
Claim 1 is anticipated claim 1 of the co-pending application.
Claim 2 is anticipated claims 1 and 2 of the co-pending application.
Claim 3 is anticipated claim 3 of the co-pending application.
Claim 4 is anticipated claim 4 of the co-pending application.
Claim 5 is anticipated claim 5 of the co-pending application.
Claim 6 is anticipated claim 6 of the co-pending application.
Claim 7 is anticipated claim 8 of the co-pending application.

Claim 9 is anticipated claim 10 of the co-pending application.
Claim 10 is anticipated claim 10 of the co-pending application.
Claim 11 is anticipated claim 12 of the co-pending application.
Claim 12 is anticipated claim 13 of the co-pending application.
Claim 13 is anticipated claim 15 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 /are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US Publication 2019/0373586 A1) further in view of Lee et al. (WO 2017/079292 A1).
In regards to claims 1, 7 and 13, Verma et al. (US Publication 2019/0373586 A1) and a method for transmitting an Extreme High Throughput (EHT) Physical Protocol Data Unit (PPDU) in a wireless LAN system, the method comprising: generating, by a transmitting device, the EHT PPDU (see paragraph 171 and 174; see figures 9, 10; the message EHT MU PPDU), wherein the EHT PPDU includes a legacy preamble (See figure 2B and paragraph 113; legacy preamble portion 222) and an EHT field (see paragraph 113 and figure 2B; HE-LTF fields 238, may be examples of or may include EHT fields); and transmitting, by the transmitting device, the EHT PPDU to a receiving device through a 320MHz band (see paragraph 99; allocation of 320 MHz) having 80MHz punctured (see paragraph 178; The STA may be configured to interpret the bandwidth field as either including an indication of bandwidth or an indication of a puncture mode based on the information in the wide bandwidth field; see paragraph 177 for the 80 MHz), wherein the legacy preamble includes a Legacy-Short Training Field (L-STF) and a Legacy-Long Training Field (L-LTF) (see paragraph 113 and figure 2B;  legacy preamble portion 222 that may include an L-STF 224, an L-LTF 226), 
In further regards to claims 1, 7 and 13, Verma fails to teach, wherein the legacy preamble is generated by applying a first phase rotation value, and wherein the first phase rotation value is [1 -1 -1 -1 1 -1 -1 -1 -1 1 1 1 -1 1 1 1].  
Lee et al. (WO 2017/079292 A1) however teaches, wherein the legacy preamble is generated by applying a first phase rotation value, and wherein the first phase rotation value is [1 -1 -1 -1 1 -1 -1 -1 -1 1 1 1 -1 1 1 1] (see table 7 under paragraph 144 on pages 33-340).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the phase rotations of the Lee into the teachings of Verma.  The motivation to do so would be to allow for reduced processing by the receiver by implementing a predictable scrambling sequence for the receiver that still provides robust scrambling on the channel.
Relevant Prior Art
Prior Art Verma et al. (US Publication 2019/0199491 A1) teaches non-triggered transmission with partial channel puncturing with an EHT transmission (see figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466